                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MARY P. DAVENPORT,                            )
                          Plaintiff,          )
                                              )      No. 1:16-cv-1129
-v-                                           )
                                              )      Honorable Paul L. Maloney
BOARD OF EDUCATION OF THE LANSING             )
SCHOOL DISTRICT, et al.,                      )
                         Defendants.          )
                                              )

                                       JUDGMENT

      The Court has dismissed all pending claims in this lawsuit. As required by Rule 58

of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: October 11, 2018                                /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
